Judgment unanimously affirmed. Memorandum: Defendant contends that the hearing court erred in denying his motion to dismiss the indictment on the ground that he had been denied his statutory right to a speedy trial (CPL 30.30, 210.20). We disagree. The court properly excluded from the statutory six-month time period (CPL 30.30 [1] [a]) delays consented to or requested by defendant to attempt to negotiate a favorable plea bargain and to testify before the Grand Jury (see generally, People v Sharpe, 115 AD2d 996, lv denied 67 NY2d 889; People v Wolf, 115 AD2d 997, lv denied 67 NY2d 892). Also properly excluded were the nine days "during which the defendant [was] without counsel through no fault of the court” (CPL 30.30 [4] [f]). We also agree with the court’s exclusion of 57 days because of defendant’s avoidance from apprehension (see, CPL 30.30 [4] [c]; People v Brazeau, 162 AD2d 979; People v Liss, 131 AD2d 595, 596, lv denied 70 NY2d 714). When these periods are excluded, the People were ready for trial within the six-month period. We, however, do agree with the People that the hearing court erred in failing to exclude the period from April 27, 1988 to June 28, 1988. The hearing court charged this period to the People because of the failure by the police to exercise due diligence to locate defendant. During this period the police checked repeatedly for defendant at his place of employment, went to defendant’s sister’s house on two occasions, and interviewed defendant’s two sisters and one of their boyfriends in their attempt to locate defendant. Under all the circumstances, those efforts to locate defendant were reasonable and constituted "due diligence” (CPL 30.30 [4] [c]; People v Wojciechowski, 143 AD2d 164, 165-166, lv denied 73 NY2d 861; People v Stone, 136 AD2d 662, 663).
*951We have reviewed defendant’s remaining contentions and find them to be without merit. (Appeal from judgment of Erie County Court, Drury, J.—sexual abuse, first degree.) Present— Doerr, J. P., Boomer, Pine, Lawton and Davis, JJ.